William B. Brown, J.,
dissenting. While I would agree with the majority’s position that the statement at issue was discoverable pursuant to Crim. *447R. 16, I disagree with the majority’s conclusion that the failure to comply with Crim. R. 16 in this case was nonprejudicial to the rights of the appellant herein.
Appellant’s entire defense rested on a credible alibi. The extrajudicial statement of appellant’s co-defendant, which the state wrongfully failed to disclose, bore directly on the credibility of appellant’s alibi defense. If the defense had known of this statement, as the majority holds it should have, and of its potential for admission prior to the commencement of the trial, it may well have changed the entire posture of its defense strategy.
Under the facts of this case, “* * * prohibiting] the * * * [state] from introducing in evidence the material not disclosed * * *” as provided for in Crim. R. 16 (E)(3) is the only viable sanction.